Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 1 of 29 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

TYLER ALIPERTO, individually and on
behalf of all others similarly situated,

Plaintiff,
VS.

BARNES & NOBLE COLLEGE
BOOKSELLERS, LLC; BARNES & NOBLE
EDUCATION, INC.; CENGAGE LEARNING,
INC.; FOLLETT HIGHER EDUCATION
GROUP; MCGRAW HILL LLC; and
PEARSON EDUCATION, INC..,

Defendants.

 

 

Case No.:

JURY TRIAL DEMANDED

CLASS ACTION COMPLAINT

Plaintiff Tyler Aliperto (“Plaintiff”), brings this action on behalf of himself and all others

similarly situated against the dominant publishers of college and graduate school textbooks,

Cengage Learning, Inc. (“Cengage”), McGraw Hill LLC (“McGraw”), and Pearson Education,

Inc. (“Pearson,” collectively, the “Publisher Defendants”), and against the dominant operators of

official on-campus bookstores, Barnes & Noble College Booksellers, LLC and Barnes & Noble

Education, Inc. (collectively, “B&N”), and Follett Higher Education Group, Inc. (“Follett”,

collectively with BEN the “Retailer Defendants”).

INTRODUCTION

1. The market for higher education textbooks and course materials (collectively

“course materials”) is substantial. The average college student spends $1,200 per year on these
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 2 of 29 PagelD: 2

items, representing nearly $3 billion in annual spending for students awarded federal financial
aid.

2 The Defendants are the dominant publishers of college textbooks and course
materials and the dominant retail chains operating on-campus college bookstores. Facing
declining profits, the Defendants entered into “Inclusive Access” agreements in order to
monopolize the market for sales of course materials in any courses and on any colleges in which
the Inclusive Access policy applies. These Inclusive Access agreements incentivized institutions
to enforce a de facto requirement that Plaintiff and Class Members purchase course materials
only from the Publisher Defendants and/or Retailer Defendants. They further effectively require
students to purchase their course materials only in an online format and only from their official
on-campus bookstore. Instead of students being instructed to buy a specific textbook for a class,
from any source and in any format, students in an Inclusive Access course are required to pay for
electronic access to the textbook, at the designated price, from their own official on-campus
bookstore.

3. Before Inclusive Access, Class Members could purchase their course materials
from a variety of sources. For example, off-campus and online bookstores and sellers, including
sites like Amazon and Chegg, offered opportunities to trade, rent, or purchase print or digital
course materials at lower costs than those charged at the official campus bookstore. There was
also a vibrant secondary market for used Course Materials. These varied options of sellers and
formats created competition for traditional publishers which saved students money. However,
Inclusive Access limits supply and choice, prevents the Defendants from facing competition, and

costs students money.
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 3 of 29 PagelD: 3

4. Defendants’ monopolizing the market for the sale of course materials in Inclusive
Access courses has allowed them to charge higher prices for those course materials with no
legitimate pro-competitive justification, to the detriment of college and graduate students.

2. Inclusive Access increases students’ costs and eliminates their choices in order to
increase the profits of textbook publishers and on-campus college bookstore retail chains.

6. The Publisher Defendants use Inclusive Access to require every student in an
Inclusive Access course to pay for electronic access to the course textbook. Without Inclusive
Access, many students would purchase a used version of the textbook on the secondary market,
and the Publisher Defendants would not receive any money from those sales.

Ti The Retailer Defendants, who run a majority of all official on-campus college
bookstores in the United States, use Inclusive Access to require students to make the Inclusive
Access textbook purchases from their own on-campus bookstore. Without Inclusive Access,
students could buy print or electronic textbooks from competing sources, and the Retailer
Defendants would not receive any money from those sales.

8. The Publisher Defendants refuse to sell Inclusive Access materials to any retailers
other than official on-campus bookstores. If off-campus and online retailers were allowed to sell
Inclusive Access materials to students, that competition would reduce prices. This exclusionary
policy prevents competition and keeps prices high.

0, Students effectively have no other choice than to purchase Inclusive Access
materials at the designated price from their official on-campus bookstore. Reading assignments,
homework problems, and quizzes are part of the official Inclusive Access course materials, and
so while students can technically “opt-out” of the purchase under federal law, a student who does

so would be at a massive disadvantage due to not being able to access those required course
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 4 of 29 PagelD: 4

materials. Many colleges require a student who opts out to show proof of purchasing the
materials from another source (and as mentioned above, they are generally not available from
other sources).

10. At many colleges using Inclusive Access, students in Inclusive Access courses are
automatically signed up for the Inclusive Access course materials and automatically charged for
them on their tuition bills.

1d. Students using Inclusive Access pay higher prices, are forced to purchase
electronic course materials even if they prefer print, and they receive access to online course
materials with an expiration date as opposed to being able to save course materials for future
reference or sell them for money after the class is over. Instructors have to waste class time
explaining how to use the online course materials, and technical problems or broken Internet
connections can result in students losing access to the materials.

12. The Publisher Defendants’ and Retailer Defendants’ actions in conspiring to
create the Inclusive Access system, requiring students to purchase Inclusive Access from only
their official on-campus bookstores, and refusing to sell Inclusive Access materials to other
retailers, all in order to monopolize the market for course materials in Inclusive Access classes
and thereby raise prices, are actionable violations of the federal antitrust laws. Plaintiff seeks
treble damages and injunctive relief, demanding a trial by jury of all issues so triable, under

Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1 and 2), and Sections 4 and 16 of the

Clayton Act (15 U.S.C. §§ 15 and 26).

JURISDICTION AND VENUE
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 5 of 29 PagelD: 5

13. Plaintiff brings claims under Sections 1 and 2 of the Sherman Antitrust Act, 15
U.S.C. § 2, seeking treble damages pursuant to Section 4 of the Clayton Antitrust Act, 15 U.S.C.
§ 15, and injunctive relief pursuant to Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

14. This Court has subject matter jurisdiction over the Plaintiff's claims pursuant to
28 U.S.C. §§ 1331 and 1337.

15. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), as a
substantial part of the events giving rise to the claims herein occurred in this District, and in the
alternative, under 28 U.S.C. § 1391(b)(3), as this court would have personal jurisdiction over
Pearson and B&N, who are inhabitants of, and transact business in, this District.

16. This Court has personal jurisdiction over each Defendant because at least one
Defendant has its principal place of business in this District. The Court also has personal
jurisdiction over each Defendant because each Defendant transacts substantial business in this
District and has committed acts in furtherance of the conspiracy in this District, including

establishing Inclusive Access programs at New Jersey universities.

INTERSTATE COMMERCE
17. Defendants’ actions have had a significant effect on interstate commerce in the
college textbook field.
18. B&N has on-campus college bookstores in 43 states. On information and belief,

B&N sells Inclusive Access to students in all 43 of those states.

19. Follett has on-campus college bookstores in 48 states. On information and belief,
Follett sells Inclusive Access to students in all 48 of those states.

20. | The Publisher Defendants sell textbooks and course materials through Inclusive

Access to students in all 50 states and the District of Columbia.

5
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 6 of 29 PagelD: 6

21. The conspiracy herein had a substantial effect on the national market for college

textbooks, including the national market for college course materials subject to Inclusive Access

programs.

PARTIES

22. Plaintiff Tyler Aliperto is a resident of North Saint Paul, Minnesota. During the
relevant time period, he was required to purchase and did purchase course materials through
Inclusive Access directly from one or more of the Defendants.

23. Defendant Barnes & Noble Education, Inc. is a Delaware corporation based in
Basking Ridge, NJ that was spun off from Barnes & Noble, Inc. in 2015, and that is the parent
company of Barnes & Noble College Booksellers, LLC.

24. Defendant Barnes & Noble College Booksellers, LLC is a Delaware LLC based
in Basking Ridge, NJ that operates Barnes & Noble’s campus bookstores nationwide and that
sells Inclusive Access course materials through those bookstores.

25. Defendant Follett Higher Education Group is an Illinois corporation based in
Westchester, IL that operates Follett’s campus bookstores nationwide and that sells Inclusive
Access course materials through those bookstores.

26. Defendant Cengage Learning, Inc. is a Delaware corporation based in Boston,
MA that publishes college textbooks and course materials, including through Inclusive Access.

2: Defendant McGraw Hill LLC is a Delaware LLC based in New York, NY that

publishes college textbooks and course materials, including through Inclusive Access.
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 7 of 29 PagelD: 7

28. | Defendant Pearson Education, Inc. is a Delaware corporation based in Upper
Saddle River, NJ that publishes college textbooks and course materials, including through

Inclusive Access.

FACTUAL ALLEGATIONS
The Market Prior to Inclusive Access

29. Before Inclusive Access was created and achieved widespread adoption, students
had the option of purchasing either printed, hard-copy course materials or electronic course
materials. Students were instructed to buy the specific textbooks their professor selected for
their class and the students could get them from any sources and in any format they wanted.
This allowed students to use the method that better fits their unique learning style; some students
prefer to work from a print textbook while others prefer a digital version. It also allowed
students to shop around and find the best value.

30. Students could purchase their course materials from a primary (new, unused
textbooks) or secondary (used textbooks) market. When students buy print textbooks. they have
the option to keep it for future use or re-sell it at the end of a semester.

31. Before Inclusive Access, students also could purchase their course materials from
many sources, including official on-campus bookstores, off-campus bookstores in their
surrounding communities, out-of-state bookstores through mail order, and online bookstores or

sellers, including Amazon and Chegg, or sellers offering course materials on eBay and Craigslist.

Defendants Experience Decreased Profits

ee Student spending on textbooks had declined significantly before the creation of

Inclusive Access and the conspiracy alleged herein. Students had numerous alternative sources
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 8 of 29 PagelD: 8

to purchase their new or used print or electronic textbooks from, including official on-campus
stores, off-campus bookstores and online bookstores or sellers.

33. | The secondary market for used books and alternative sources for new textbooks
posed a threat to the profits of Publisher Defendants. In the secondary market, although official
on-campus bookstores sold used textbooks, contracts with the Publisher Defendants typically
required that used versions be priced no higher than 75 percent of the cost of a new book.
However, used textbooks sold on websites such as Amazon.com, for example, averaged 58% of
the price of new textbooks.

34. This open competition decreased prices for students, but also decreased the profits
of the Publisher Defendants. Students had access to lower-priced used books in the secondary
market, and more off-campus and online sellers of new textbooks restrained the Publisher
Defendants’ ability to increase prices of new books sold at on-campus stores.

35. The Publisher Defendants’ and Retailer Defendants’ response to this increased
competition was the collusive creation and implementation of Inclusive Access to exclude
competition and raise prices.

36. Defendants’ Inclusive Access scheme, as described herein, has allowed them to
reverse the decline in profits and allowed them to increase their profits in the Inclusive Access
sector by monopolizing the market for Inclusive Access textbooks and _ charging
supracompetitive prices.

37. | The Publisher Defendants have a market share of approximately 80-90% in the

primary market for textbooks.
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 9 of 29 PagelD: 9

38. The Retailer Defendants run the majority of official on-campus bookstores in the
United States, and nearly two-thirds of college and graduate students in the United States attend
institutions where a Retailer Defendant operates the on-campus bookstore.

39. | The amount of money the Retailer Defendants pay to operate an institution’s
official bookstore has risen considerably in recent years, and it can reach millions of dollars for
the largest colleges. This reflects the profitability of Inclusive Access to the Retailer Defendants.

Defendants’ Implementation of Inclusive Access

AO. The Defendants furthered their conspiracy through the creation and operation of
trade associations.

41. In 2016 the Publisher Defendants formed Educational Publishers Enforcement
Group (“EPEG”) with the purported purpose of fighting textbook counterfeiting. The actual
purpose, however, was to facilitate the Publisher Defendants ability to communicate with one
another in implementing the Inclusive Access scheme, and to impose pretextual anti-
counterfeiting policies that restrict competition for textbooks. All three Publisher Defendants are
members of EPEG and have been since its inception.

42. EPEG developed EPEG Guidelines, which were allegedly designed to fight
counterfeiting. In actuality, these Guidelines limited which retailers are allowed to sell textbooks
by arbitrarily designating off-campus and online booksellers to be in violation or not compliant.
This helped the Publisher Defendants control the market.

43. EPEG created a “white list” of acceptable retailers, and encouraged its
membership to refuse to sell to anyone not on the white list as a means of reducing competition
from off-campus and online sellers, despite the fact that the vast majority of those sellers were

simply selling used textbooks and were not engaged in counterfeiting.
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 10 of 29 PagelD: 10

44. The National Association of Collegiate Stores (NACS) was a trade association
that formerly allowed any textbook retailers to participate, including both the Retailer
Defendants and other retailers. The Publisher Defendants would participate in NACS events as
non-voting members, further enabling their collusion with the Retailer Defendants. On April 1,
2019, NACS voted to exclude all textbook retailers that do not operate on-campus stores,
removing retailers other than the Retailer Defendants and stores that are operated by the
institutions themselves. This has allowed NACS to function in furtherance of collusion rather

than as a legitimate trade association representing the interests of all textbook retailers,

Inclusive Access

45. Students who register for courses using Inclusive Access receive access to an
online version of the textbook. Often, this includes materials like reading assignments and
homework problems needed to pass the course that are not available except through Inclusive
Access. Their access to course materials expires after the semester is over or a defined period of
time. Students are often automatically subscribed to Inclusive Access materials and are
automatically billed for them on their tuition bills.

46. Students are typically unable to purchase Inclusive Access materials from any
other source because the Publisher Defendants refuse to sell them to off-campus bookstores or
online bookstores.

47. Students are effectively required to purchase the Inclusive Access course
materials in order to obtain necessary reading assignments and homework problems in order to
pass the course.

48. Although Federal law technically gives students the legal right to opt-out of

purchasing Inclusive Access materials, Defendants’ conspiracy ensures that those materials are

10
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 11 of 29 PagelID: 11

not available from other sources. Thus, any student opting out of buying Inclusive Access
materials would not be able to do the necessary reading assignments and homework problems
and would be at a major disadvantage in the class, if not unable to pass the class at all. In some
cases, a student who opts out of Inclusive Access is required to certify that they will purchase the
Inclusive Access materials elsewhere, even though they are usually not available from other
sources.

49. The effect of Inclusive Access is to exclude any competition for textbook
purchases by eliminating the secondary market and eliminating other sources for students to
purchase Inclusive Access materials— students’ only option is mandated purchases of Inclusive
Access course materials from the Publisher Defendants and (at the majority of campuses where
Retailer Defendants operate the official on-campus bookstore) the Retailer Defendants.

50. | The Publisher Defendants will not sell Inclusive Access course materials to
retailers other than official on-campus bookstores that are operated by the Retailer Defendants or
the institution itself. On campuses where the official on-campus bookstore is operated by a
Retailer Defendant, Inclusive Access is an exclusive arrangement between the Publisher
Defendants, the Retailer Defendant, and the university.

51. License agreements between each Publisher Defendant, the Retailer Defendant,
and the university require that the Publisher Defendant will only sell Inclusive Access materials
at that university through the Retailer Defendant that operates the official on-campus bookstore.
These license agreements are nearly identical to one another, further evidence of collusion
between Defendants to impose the Inclusive Access program.

52. There are also direct exclusivity agreements between each Publisher Defendant

and each Retailer Defendant, which are operative when there is not a license agreement

11
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 12 of 29 PagelD: 12

involving an institution where a Retailer Defendant operates, that also set forth that the Publisher
Defendant will not sell Inclusive Access materials to retailers other than the Retailer Defendant
on the campuses where it operates. This allows for rapid expansion of the Inclusive Access
system, because it does not require a formal license agreement to be executed with each
university.

53 When the official on-campus bookstore is run by the institution itself, Inclusive
Access is an exclusive arrangement between the Publisher Defendants and the university.

54. | Defendants have refused to sell Inclusive Access materials to retailers other than
the Retailer Defendants or on-campus bookstores run by universities. The Publisher Defendants
have either stated that they have an exclusive arrangement with the Retailer Defendant or
college-run on-campus store, or that the Inclusive Access materials could not be made available
in a format that would allow those off-campus or online retailers to resell them.

35. The Publisher Defendants have refused to sell Inclusive Access course materials
to off-campus retailers in numerous college communities, including retailers near Dona Ana
Community College, Eastern Kentucky University, the University of New Mexico, New Mexico
State University, the University of North Texas, and the University of Texas Arlington that
sought to sell Inclusive Access course materials for those colleges. In the rare cases where the
Publisher Defendants did sell Inclusive Access course materials to off-campus retailers, this was
only done after legal intervention. And, the materials were sold at a substantially higher price
than they were sold to the Retailer Defendants or to college-run on-campus bookstores. This
placed the off-campus retailers at a competitive disadvantage relative to the Retailer Defendants

or college-run on-campus bookstores for sales.

12
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 13 of 29 PagelD: 13

56. Despite Defendants’ claims that Inclusive Access has technological advantages, it
merely offers the same textbooks and course materials that were available before, but in a
restricted electronic-only format available for a limited time. Moreover, a study by the
Tennessee Board of Regents comparing student performance before and after the use of
Inclusive Access found that the percentage of students who obtained a grade of at least “C”
actually declined in a majority of courses after switching to Inclusive Access.

57. The Publisher Defendants have also claimed that Inclusive Access lowers
students’ costs. However, while the cost may in some cases be lower than the list price of new
versions of the Inclusive Access textbooks (which is set by the Publisher Defendants and can be
artificially inflated to make it appear that Inclusive Access is a bargain), it is far higher than the
price that would exist in a market with competition from used books, off-campus retailers, and
online retailers and sellers.

58. For example, at UCLA, the Inclusive Access price of N. Gregory Mankiw’s
Principles of Economics is $108.98. The same textbook can be rented for $34.51 on Amazon or
Chegg. At Ohio State, students taking Chemistry 1250/General Chemistry for Engineers are
required to buy Chemistry: The Central Science (14th Ed.), which has a list price of $98.00, with
students able to buy the book through Inclusive Access for $41.62. If students were allowed to
shop outside of Inclusive Access, they could see prices of $25 for used copy and $15 for a rental.

59. Production costs are far lower for digital versions of books than for physical
versions. With open competition, the cost of electronic versions of textbooks would be lower
still. For Barnes and Noble Education, gross margins in its digital segment are over 80% as
compared to 20% in its standard retail segment, which includes college bookstore sales of

physical textbooks.

13
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 14 of 29 PagelD: 14

60. The Publisher Defendants’ executives have stated their intention to eliminate the
used book market. Cengage CEO Michael Hansen has been quoted saying that the rental book
market, for example, is “a market that should fall by the wayside if we do our job the right way.”

61. | McGraw-Hill CEO Nana Banerjee stated: “[a]nd there is a half-life that is
associated with kind of taking out this used secondary market book enterprise that really has
been a disruptor for us.”

62. Economists have shown that in other industries, eliminating a secondary market
can increase the profits of the firms who produce the primary product by 50% or more. One
study found that the Publisher Defendants’ profits would increase by 42.6% if they could close

down the secondary market.

CLASS ACTION ALLEGATIONS

63. Plaintiff brings this action on behalf of himself and all others similarly situated
pursuant to Federal Rule of Civil Procedure 23(b)(2) and 23(b)(3) as representatives of a Class

defined as follows:

All students at colleges or graduate schools in the United States who were
required to purchase textbooks or course materials through Inclusive Access.
Excluded from the Class are Defendants and their employees.

64. The members of the Class are so numerous that joinder is impracticable. The
exact number of members of the Class is unknown at this time. However, based on the nature of
the trade and commerce involved, Plaintiff reasonably believes that there are thousands (if not
millions) of members of the Class and that their identities can be readily ascertained from
records in the possession of the Defendants.

65. There are numerous questions of law and fact that are common to the Class and
that predominate over any issues affecting individual members of the Class, including, inter alia:

14
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 15 of 29 PagelD: 15

a. Whether the Publisher Defendants and Retailer Defendants
colluded to create, promote, and maintain the Inclusive Access system;

b. Whether the Publisher Defendants colluded with college-run
campus bookstores to create, promote, and maintain the Inclusive Access system
on those campuses;

C Whether the Publisher Defendants colluded among themselves to
fix and raise the price of textbooks and course materials under the Inclusive
Access system;

d. Whether the Publisher Defendants refused to deal with
independent retailers who sought to sell Inclusive Access course materials:

=. The time period, number of universities, and number of students
affected by the Inclusive Access system:

i. Whether the Publisher Defendants had market power in the market
for college textbooks and course materials subject to Inclusive Access;

g. Whether the Publisher Defendants substantially foreclosed
competition in the market for college textbooks and course materials subject to
Inclusive Access;

h. Whether the Retailer Defendants had monopoly power in the
market for college textbooks and course materials subject to Inclusive Access on
the campuses in which they operate official on-campus bookstores;

i. Whether Inclusive Access has a legitimate pro-competitive

justification;

15
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 16 of 29 PagelD: 16

i Whether Plaintiff and the Class suffered injury as a result of the
Defendants’ actions, and if so, the extent of those damages;

k. Whether the conduct alleged herein has artificially maintained,
preserved, or enhanced the Publisher Defendants’ market power in the market for

college textbooks and course materials subject to Inclusive Access;

I. Whether the conduct alleged herein has artificially maintained,
preserved, or enhanced the Retailer Defendants’ monopoly power in the market
for college textbooks and course materials subject to Inclusive Access on the
campuses in which they operate official on-campus bookstores;

m. Whether the actions of the Publisher Defendants as described
herein were a violation of the Sherman Act;

n. Whether the actions of the Retailer Defendants as described herein

were a violation of the Sherman Act;

oO. The operative time period and extent of Defendants’ antitrust
violations;

p. The appropriate injunctive and equitable relief for the Class; and

ds The appropriate measure of damages for the Class.

66. Plaintiff's claims are typical of, and not antagonistic to, those of other or

absent members of the Class.

67. Plaintiff will fairly and adequately represent and protect the interests of the Class.

68. Plaintiff has retained counsel with substantial experience litigating complex

antitrust class actions.

16
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 17 of 29 PagelD: 17

69. If individual Class members prosecuted many separate actions, there would be a
risk that the outcomes of those actions would be inconsistent with one another.

70. Class treatment of Plaintiff's federal antitrust claims is a superior method for the
fair and efficient adjudication of this controversy in that, among other things, such treatment will
permit a large number of similarly situated persons to prosecute common claims in a single
forum simultaneously, efficiently, and without the unnecessary duplication of effort and expense
that numerous individual actions would engender.

71. The Class is ascertainable in that the Retailer Defendants would have records of
the students who were required to purchase textbooks and course materials subject to Inclusive
Access on the campus bookstores that they operate, and college-run bookstores with Inclusive
Access would have similar records.

t. Class treatment would allow Class members who have comparatively small
claims to prosecute those claims, instead of finding it uneconomical to do so.

73. Plaintiff knows of no difficulty likely to be encountered in the maintenance of this

action as a class action under Federal Rule of Civil Procedure 23.

RELEVANT MARKET

74. Plaintiff alleges that Defendants’ conduct was per se illegal: the Publisher
Defendants and Retailer Defendants (1) colluded to establish and operate the Inclusive Access
system in order to restrict the supply of textbooks and monopolize the market for course
materials so that they could raise prices, and (2) have effectively established a group boycott to
prevent Inclusive Access materials from being sold through any other sources.

75. However, assuming arguendo that Plaintiffs allegations fall within the rule of

reason and a relevant market definition is required to be pled: the relevant product market is the

17
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 18 of 29 PagelD: 18

market for textbooks and course materials for courses utilizing Inclusive Access (the “Inclusive
Access Market”).

76. The Inclusive Access conspiracy by Defendants seeks to use Inclusive Access to
eliminate competition from new textbooks, used textbooks, and other electronic versions of
textbooks, and from other online and physical textbook sellers.

77, On information and belief, the Publisher Defendants have a market share of over
90% in the Inclusive Access Market.

78. | While a student is required to purchase an ordinary textbook, the price of used
and electronic versions of that textbook does constrain the price of new textbooks, and the
availability of multiple sellers for any given textbook constrains the ability of an official on-
campus bookstore to raise prices.

79. The Inclusive Access Market is a product market consisting only of Inclusive
Access course materials. There are no substitutes for Inclusive Access textbooks. The
availability of new or used textbooks does not constrain the price of Inclusive Access textbooks,
because students are not allowed to use those textbooks in place of the Inclusive Access
textbooks. Inclusive Access textbooks can only be purchased from official on-campus retailers,
whether run by the Retailer Defendants or by a college itself. Inclusive Access textbooks are
generally not available from any other source, or in the rare instances when they are, they are
more expensive. Therefore, the isolated availability of Inclusive Access textbooks from other
sources does not constrain their price from official on-campus retailers.

80. At all relevant times, the Publisher Defendants had substantial market power in

the Inclusive Access Market. The Publisher Defendants had the power to maintain the price of

18
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 19 of 29 PagelD: 19

Inclusive Access materials at supracompetitive levels, and to do so profitably without losing
substantial sales.

81. | The relevant geographic market is the United States. The relevant geographic
submarkets are the markets for Inclusive Access textbooks at each individual university.
Students at one university cannot purchase Inclusive Access textbooks from other universities,
and generally cannot purchase them from other sources at all other than their own on-campus
bookstore, or in the rare instances when they are available elsewhere, they are more expensive.
Therefore, the official on-campus bookstore, whether run by a Retailer Defendant or by a college
itself, has an effective total monopoly on the Inclusive Access Market on its own college.

82. At all relevant times, the Retailer Defendants had substantial market power in the
Inclusive Access Market at all colleges in which they operate official on-campus bookstores that
have Inclusive Access programs. The Retailer Defendants had the power to maintain the price of
Inclusive Access materials on those campuses at supracompetitive levels, and to do so profitably
without losing substantial sales.

83. The Retailer Defendants have over a 50% market share in the percentage of
official on-campus bookstores that they operate, and they serve nearly two-thirds of the nation’s
college and graduate students, and therefore have a very high market share in the overall
Inclusive Access Market.

84. The Inclusive Access Market is susceptible to collusion due to a small number of
dominant publishers, the monopoly position of on-campus bookstores, the captive market of
students who need the Inclusive Access textbooks to pass their classes, and high barriers to entry
due to Publisher Defendants’ and Retailer Defendants’ longstanding relationships with textbook

authors, professors assigning textbooks, and universities.

19
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 20 of 29 PagelD: 20

85. If the Defendants’ actions are not enjoined, the Inclusive Access Market is likely
to take over more and more college textbook and course materials sales, resulting in higher

prices and reduced choice for more students on more campuses and in more of their courses.

ANTITRUST INJURY

86. The actions by Defendants have harmed Plaintiff and Class Members who
attended institutions using Inclusive Access because it effectively forced Plaintiff and Class
Members to purchase Inclusive Access Course Materials directly from the Publisher Defendants
and/or directly from the Retailer Defendants, at prices that were higher than they otherwise
would be if those Course Materials were available in multiple formats and from multiple sources
in a truly competitive market.

87. At colleges that use Inclusive Access whose bookstores are college-run, the
Publisher Defendants’ actions have forced Class members to purchase Inclusive Access
textbooks from only their official college-run bookstore, causing them to pay higher prices than
if the textbooks were available in multiple formats and from different sources, including the
secondary market.

88. Without Inclusive Access, Plaintiff and other Class members would have many
options to purchase textbooks, including new and used versions of print textbooks and electronic
versions of textbooks, and purchasing from on-campus bookstores, off-campus bookstores, and
online sources, including the secondary market, and competition between those options would
result in lower prices.

89. This has injured Plaintiff and other Class members and they have suffered

antitrust injury as a result.

FRAUDULENT CONCEALMENT

20
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 21 of 29 PagelD: 21

90. | The Defendants concealed their conspiracy from Plaintiff and other members of
the Class. The Defendants’ actions in developing and implementing the Inclusive Access
conspiracy occurred in private communications, including through trade associations that
claimed publicly to have other purposes. The Defendants’ public statements promoted Inclusive
Access to students and universities as being a technological advance, being cheaper, or being a
response to consumer demand, not as a conspiracy to raise prices and increase profits by
eliminating competition.

91. Plaintiff and other members of the Class did not have access to information that
would have alerted them to the possibility of the conspiracy between the Publisher Defendants
and Retailer Defendants. A college student instructed that the textbook for a certain course
would only be available through Inclusive Access would not reasonably suspect that it was the
result of a conspiracy to increase profits by eliminating competition at the students” expense.

92. In light of the above, the Publisher Defendants’ and Retailer Defendants’ knowing
and active efforts to conceal the conspiracy and the conduct behind it should be deemed to toll
any statute of limitations herein, and to estop Defendants from using any statute of limitations

defense in this action.

CAUSES OF ACTION

COUNT ONE
Unlawful agreement to restrain trade (15 U.S.C. §1)

93. Plaintiff repeats and reiterates each of the allegations contained in the paragraphs

above as if fully set forth herein.
94. The Publisher Defendants colluded to restrain trade in course materials through

the Inclusive Access conspiracy described herein: (1) working with the Retailer Defendants and

21
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 22 of 29 PagelD: 22

college-run bookstores to impose Inclusive Access, (2) arranging to have universities mandate
the purchase of Inclusive Access textbooks by students, (3) arranging to have universities
prohibit the use of non-Inclusive Access textbooks by students in Inclusive Access courses, and
(4) refusing to sell Inclusive Access textbooks to retailers other than official on-campus
bookstores, whether run by the Retailer Defendants or by colleges themselves, including by
imposing pretextual anti-counterfeiting standards, all with the intention of eliminating
competition and raising prices by establishing a captive market for textbooks through Inclusive
Access,

95. The Retailer Defendants colluded to restrain trade in course materials on the
universities on which they operate official on-campus bookstores through the Inclusive Access
conspiracy described herein: (1) working with the Publisher Defendants and universities to
impose Inclusive Access, (2) arranging to have universities mandate the purchase of Inclusive
Access textbooks by students, and (3) arranging to have universities prohibit the use of non-
Inclusive Access textbooks by students in Inclusive Access courses, all with the intention of
eliminating competition and raising prices by establishing a captive market for course materials
through Inclusive Access.

96. As aresult of the Publisher Defendants and Retailer Defendants’ Inclusive Access
conspiracy as described herein, Plaintiff and other Class members have had to pay higher prices
for course materials as a result of the elimination of competition, and it has therefore caused
them injury.

97. Plaintiff and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

22
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 23 of 29 PagelD: 23

COUNT TWO
Monopolization (15 U.S.C. §2)

98. Plaintiff repeat and reiterate each of the allegations contained in the paragraphs
above as if fully set forth herein.

99. In the market for Inclusive Access course materials at each individual university
that uses Inclusive Access, the Publisher Defendants (and the Retailer Defendants at universities
where they run the official on-campus bookstore) have monopoly power, and acquired that
power willfully through the conspiracy described herein rather than through any technological
advantages from, or consumer demand for, Inclusive Access.

100. In the market for Inclusive Access course materials at each individual university
that uses Inclusive Access, at universities at which a Retailer Defendant runs the official on-
campus bookstore, the Publisher Defendants and Retailer Defendants acquired their monopoly
power through anticompetitive and exclusionary means: (1) arranging to have the university
mandate that students purchase Inclusive Access textbooks and purchase them only from the
Retailer Defendant who runs the official on-campus bookstore, (2) arranging to have the
university prohibit the use of non-Inclusive Access textbooks by students in Inclusive Access
courses, and (3) the Publisher Defendants refusing to sell Inclusive Access textbooks to retailers
other than the official on-campus bookstore run by the Retailer Defendant, including by
imposing pretextual anti-counterfeiting standards.

101. In the market for Inclusive Access course materials at each individual university
that uses Inclusive Access, at universities where the university runs the official on-campus
bookstore, the Publisher Defendants acquired their monopoly power through anticompetitive and
exclusionary means: (1) arranging to have the university mandate that students purchase

Inclusive Access textbooks and purchase them only from the official on-campus bookstore, (2)

23
Case 3:20-cv-06145-FLW-TJB Document 1 Filed 05/20/20 Page 24 of 29 PagelD: 24

arranging to have the university prohibit the use of non-Inclusive Access textbooks by students
in Inclusive Access courses, and (3) refusing to sell Inclusive Access textbooks to retailers other
than the official on-campus bookstore, including by imposing pretextual anti-counterfeiting
standards.

102. These actions by the Publisher Defendants and Retailer Defendants have served to
create and maintain their monopoly for Inclusive Access textbooks at each such university, in
violation of 15 U.S.C. §2.

103. The Publisher Defendants and Retailer Defendants’ violation of 15 U.S.C. §2 has
caused injury to Plaintiff and other Class members by forcing them to pay higher prices for
course materials than they would pay in a competitive market for course materials in the absence
of Defendants’ anticompetitive Inclusive Access practices.

104. Plaintiff and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

COUNT THREE
Attempted Monopolization (15 U.S.C. §2)

105. Plaintiff repeats and reiterates each of the allegations contained in the paragraphs
above as if fully set forth herein.
106. In the market for Inclusive Access course materials at each individual university
that uses Inclusive Access, the Publisher Defendants (and the Retailer Defendants at universities
where they run the official on-campus bookstore) engaged in predatory and anticompetitive
conduct with the specific intent of monopolizing that market, and with a dangerous probability of
monopolizing that market.
107. In the market for Inclusive Access course materials at each individual university

that uses Inclusive Access, at universities at which a Retailer Defendant runs the official on-

24
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 25 of 29 PagelD: 25

campus bookstore, the Publisher Defendants and Retailer Defendants engaged in the following
anticompetitive and exclusionary conduct with the specific intent of monopolizing the market:
(1) arranging to have the university mandate that students purchase Inclusive Access textbooks
and purchase them only from the Retailer Defendant who runs the official on-campus bookstore,
(2) arranging to have the university prohibit the use of non-Inclusive Access textbooks by
students in Inclusive Access courses, and (3) the Publisher Defendants refusing to sell Inclusive
Access textbooks to retailers other than the official on-campus bookstore run by the Retailer
Defendant, including by imposing pretextual anti-counterfeiting standards.

108. In the market for Inclusive Access course materials at each individual university
that uses Inclusive Access, at universities where the university runs the official on-campus
bookstore, the Publisher Defendants engaged in the following anticompetitive and exclusionary
conduct with the specific intent of monopolizing the market: (1) arranging to have the university
mandate that students purchase Inclusive Access textbooks and purchase them only from the
official on-campus bookstore, (2) arranging to have the university prohibit the use of non-
Inclusive Access textbooks by students in Inclusive Access courses, and (3) refusing to sell
Inclusive Access textbooks to retailers other than the official on-campus bookstore, including by
imposing pretextual anti-counterfeiting standards.

109. There is a dangerous probability that the Publisher Defendants’ conduct will in
fact monopolize the market for Inclusive Access course materials at universities that use
Inclusive Access, and that the Retailer Defendants’ conduct will in fact monopolize the market
for Inclusive Access course materials at the universities at which they operate the official on-
campus bookstores, since through these policies they have excluded all other possible

competition from that market.

25
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 26 of 29 PagelD: 26

110. These actions by the Publisher Defendants (and Retailer Defendants where
applicable) are attempted monopolization of the market for Inclusive Access course materials at
each such university, in violation of 15 U.S.C. §2,

111. The Publisher Defendants and Retailer Defendants’ violation of 15 U.S.C. §2 has
caused injury to Plaintiff and other Class members by forcing them to pay higher prices for
course materials than they would pay in a competitive market for course materials in the absence
of Defendants’ anticompetitive Inclusive Access practices.

112. Plaintiff and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

COUNT FOUR
Conspiracy to Monopolize (15 U.S.C. §2)

113. Plaintiff repeats and reiterates each of the allegations contained in the paragraphs
above as if fully set forth herein.

114. The Publisher Defendants colluded to restrain trade in course materials through
the Inclusive Access conspiracy described herein, with the specific intent to monopolize the
market for Inclusive Access course materials: (1) working with the Retailer Defendants and
college-run bookstores to impose Inclusive Access, (2) arranging to have universities mandate
the purchase of Inclusive Access textbooks by students, (3) arranging to have universities
prohibit the use of non-Inclusive Access textbooks by students in Inclusive Access courses, and
(4) refusing to sell Inclusive Access textbooks to retailers other than official on-campus
bookstores, whether run by the Retailer Defendants or by colleges themselves, including by
imposing pretextual anti-counterfeiting standards, all with the intention of eliminating
competition and raising prices by establishing a captive market for course materials through

Inclusive Access.

26
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 27 of 29 PagelD: 27

115. The Retailer Defendants colluded to restrain trade in course materials on the
universities on which they operate official on-campus bookstores through the Inclusive Access
conspiracy described herein, with the specific intent to monopolize the market for Inclusive
Access course materials on those universities: (1) working with the Publisher Defendants and
universities to impose Inclusive Access, (2) arranging to have universities mandate the purchase
of Inclusive Access textbooks by students, and (3) arranging to have universities prohibit the use
of non-Inclusive Access textbooks by students in Inclusive Access courses, all with the intention
of eliminating competition and raising prices by establishing a captive market for course
materials through Inclusive Access.

116. The Publisher Defendants and Retailer Defendants committed overt acts in
furtherance of the conspiracy alleged herein, including entering into exclusivity agreements
between Publisher Defendants, Retailer Defendants, and universities, between Publisher
Defendants and Retailer Defendants, and between Publisher Defendants and universities.

117. These actions by the Publisher Defendants (and Retailer Defendants where
applicable) are a conspiracy to monopolize the market for Inclusive Access course materials at
each such university, in violation of 15 U.S.C. §2.

118. The Publisher Defendants and Retailer Defendants’ conspiracy to monopolize the
market for Inclusive Access course materials at each such university in violation of 15 U.S.C. §2
has caused injury to Plaintiff and other Class members by forcing them to pay higher prices for
course materials than they would pay in a competitive market for course materials in the absence
of Defendants’ anticompetitive Inclusive Access practices.

119. Plaintiff and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

27
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 28 of 29 PagelD: 28

WHEREFORE, Plaintiff demands a trial by jury and hereby respectfully requests:

(a) That the Court determine that Plaintiff's claim regarding the Class alleged herein
is suitable for class treatment and certify the proposed Class pursuant to Fed. R. Civ. P. 23;

(b) That the Court appoint Plaintiff as the representative of the Class;

(c) That Plaintiff's counsel be appointed as counsel for the Class;

(d) That the Court award, pursuant to 15 U.S.C. § 15, compensatory and trebled
damages to the Class resulting from Defendants’ violations of the Sherman Act:

(e) That the Court order, pursuant to 15 U.S.C. § 26, permanent injunctive relief
preventing Defendants from continuing their unlawful acts in violation of the Sherman Act;

(f) That Plaintiff and the Class be awarded their costs, expenses, and reasonable
attorney’s fees in bringing this action;

(g) That Plaintiff and the Class be awarded pre-judgment and post-judgment interest

on all sums awarded; and

(h) Such other and further relief as this Court may deem just and proper.

28
Case 3:20-cv-06145-FLW-TJB Document1 Filed 05/20/20 Page 29 of 29 PagelD: 29

DEMAND FOR JURY TRIAL
Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all issues properly

triable to a jury in this case.

Dated: May 20, 2020 Respectfully submitted,

+>
noni /

a ZE & ve
‘Stanley O. Kin
KING & KING LLC
231 South Broad Street
Woodbury, New Jersey 08096
Telephone: 856-845-3001
stan@kingslaw.com
Sharon@kingslaw.com

 

Local Counsel

REINHARDT WENDORF &
BLANCHFIELD

Garrett D. Blanchfield

Brant D. Penney

W-1050 First National Bank Building
332 Minnesota Street

St. Paul, MN 55101

Telephone: (651) 287-2100
g.blanchfield@rwblawfirm.com
b.penney(@rwblawfirm.com

29
